STATE OF MICHIGAN

                            COURT OF APPEALS



TERI WALTERS and KIM WALTERS,                                    UNPUBLISHED
                                                                 August 16, 2016
               Plaintiffs-Appellants,

v                                                                No. 319016
                                                                 Eaton Circuit Court
DONALD S. FALIK, D.D.S., d/b/a FALIK                             LC No. 12-000658-NH
FAMILY DENTISTRY, ROBERT C. FALIK,
D.D.S., and JANE DOE,

               Defendants-Appellees.


                                          ON REMAND

Before: MURPHY, P.J., and METER and SERVITTO, JJ.

METER, J. (dissenting).

       I respectfully dissent for the same reasons expressed in my earlier dissenting opinion.
Walters v Falik, unpublished opinion per curiam of the Court of Appeals, issued January 29,
2015 (Docket No. 319016) (METER, J., dissenting). If anything, Elher v Misra, 499 Mich. 11;
___ NW2d ___ (2016), serves to strengthen my position.

       I would affirm the trial court’s ruling.



                                                         /s/ Patrick M. Meter




                                                  -1-